—Judgment unanimously reversed *949on the law, motion granted and indictment dismissed. Memorandum: We previously held this case, reserved decision, and remitted the matter to Supreme Court for a hearing and for findings of fact on defendant’s motion to dismiss the indictment (People v Grant, 127 AD2d 965). Defendant contends that he was denied his statutory right to a speedy trial (see, CPL 30.30).
This criminal action was commenced on February 21, 1983 and the People did not announce readiness for trial until January 24, 1984. In computing the six-month period within which the People must be ready for trial under CPL 30.30 (1) (a), Supreme Court found that only 43 days must be excluded under CPL 30.30 (4). The court concluded that the People’s announcement of readiness for trial "was clearly outside the time limits of CPL 30.30.” We adopt Supreme Court’s findings of fact and grant defendant’s motion to dismiss the indictment. (Resubmission of appeal from judgment of Supreme Court, Monroe County, Bergin, J.—burglary, third degree, and other offenses.) Present—Dillon, P. J., Callahan, Doerr, Green and Balio, JJ.